EXHIBIT 10.2
 
EXECUTION VERSION

GUARANTY AGREEMENT
 
THIS GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of October 17,
2013, by each of the signatories hereto and each of the other entities which
becomes a party hereto pursuant to Section 23 hereof (each of such signatories
and other entities, a “Guarantor” and collectively, the “Guarantors”), in favor
of SOCIÉTÉ GÉNÉRALE, as Administrative Agent for the Lenders (in such capacity,
the “Administrative Agent”).
 
RECITALS
 
WHEREAS, the Borrower is entering into that certain Credit Agreement, dated as
of October 17, 2013 (the “Credit Agreement”), by and among the Borrower, the
lenders thereunder from time to time (collectively, the “Lenders”), the
Administrative Agent and Société Générale, as Collateral Agent for the Lenders
(in such capacity, the “Collateral Agent”), pursuant to which the Lenders have
agreed to extend the senior secured credit facilities to the Borrower for the
purposes, and on the terms and subject to the conditions, set forth in the
Credit Agreement;
 
WHEREAS, in order to induce the Lenders, the Collateral Agent and the
Administrative Agent to enter into the Credit Agreement, each Guarantor is
willing to guarantee the Obligations of the Borrower under the Loan Documents
and the Secured Hedging Documents (together, the “Guaranty Documents”);
 
WHEREAS, the Lenders are willing to make and maintain the senior secured credit
facilities, but only upon the condition, among others, that the Guarantors shall
have executed and delivered this Guaranty Agreement; and
 
WHEREAS, all of the Guarantors expect to realize direct and indirect benefits as
the result of the availability of the aforementioned senior secured credit
facilities to the Borrower, as the result of financial or business support that
will be provided to the Guarantors by the Borrower.
 
NOW, THEREFORE, in consideration of the above recitals, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.  Definitions; Interpretation. Unless otherwise defined herein, all
capitalized terms used in this Guaranty Agreement not otherwise defined herein
shall have the respective meanings assigned to them in the Credit
Agreement.  The rules of interpretation set forth in Article I of the Credit
Agreement apply to this Guaranty Agreement mutatis mutandis.  References in this
Guaranty Agreement to “Sections” are to sections herein unless otherwise
indicated.
 
SECTION 2.  The Guarantee.
 
(a)           Each Guarantor hereby absolutely, irrevocably and unconditionally
guarantees the full and punctual payment of (i) the Obligations (including
interest accruing at the then applicable rate provided in the Credit Agreement
after the maturity thereof and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any
 

 
1

--------------------------------------------------------------------------------

 

petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to any Loan Party thereunder whether or not a claim
for post-filing or post-petition interest is allowed or allowable in such
proceeding), when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) all other amounts payable by
the Borrower from time to time to any of the Lenders, the Collateral Agent, the
Administrative Agent, any Issuing Bank or the Secured Hedging Counterparties
(together, the “Guaranteed Parties”) under the Guaranty Documents, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including to the extent provided therein all
reasonable fees and disbursements of counsel to any Guaranteed Party that are
required to be paid by the Borrower pursuant to the terms of any Guaranty
Document) and (iii) performance of the Obligations of the Borrower in each case
strictly in accordance with their terms (collectively, the “Guaranteed
Obligations”).  Upon failure by the Borrower to pay punctually any of the
Guaranteed Obligations, each Guarantor agrees that it shall forthwith on demand
pay the amount not so paid at the place and in the manner specified in any
Guaranty Document, as the case may be.  This guaranty is absolute, irrevocable
and unconditional in nature and is made with respect to any and all Guaranteed
Obligations now existing or in the future arising.  Each Guarantor’s liability
under this Guaranty Agreement shall continue until full satisfaction of all
Guaranteed Obligations.  This guaranty is a guarantee of due and punctual
payment and performance and not of collectibility.
 
(b)           If under any Requirement of Law (including state and Federal
fraudulent transfer laws), the Guaranteed Obligations of any Guarantor under
Section 2(a) would otherwise be held or determined to be void, invalid or
unenforceable or if the claims of the Guaranteed Parties in respect of such
Guaranteed Obligations would be subordinated to the claims of any other
creditors on account of such Guarantor’s liability under Section 2(a), then,
notwithstanding any other provision of this Guaranty Agreement to the contrary,
the amount of the liability of such Guarantor shall, without any further action
by the Guarantors or any Guaranteed Party, be automatically limited and reduced
to the highest amount which is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.
 
(c)           Notwithstanding anything to the contrary contained in this
Guaranty Agreement or in any other document, instrument or agreement between or
among any Guaranteed Party, the Borrower, any Guarantor or any third party, the
obligations of each Guarantor with respect to the Guaranteed Obligations shall
be joint and several with each other Guarantor and any other Person that now or
hereafter executes a guaranty of any of the Guaranteed Obligations separate from
this Guaranty Agreement.
 
(d)           The Administrative Agent may bring and prosecute a separate action
or actions against any Guarantor whether or not the Borrower, any other
Guarantor or any other Person is joined in any such action or a separate action
or actions are brought against the Borrower, any other Guarantor, any other
Person or any collateral for all or any part of the Guaranteed Obligations.  The
obligations of each Guarantor under, and the effectiveness of, this Guaranty
Agreement are not conditioned upon the existence or continuation of any other
guarantee (including any letter of credit) of all or any part of the Guaranteed
Obligations.  By its acceptance hereof, each Guaranteed Party agrees that this
Guaranty Agreement may be enforced only by action of the Administrative Agent in
accordance with the terms of the Guaranty
 

 
2

--------------------------------------------------------------------------------

 

Documents and that no Guaranteed Party shall have any right individually to seek
to enforce this Guaranty Agreement.
 
(e)           To the fullest extent not prohibited by any Requirement of Law,
each Guarantor hereby waives all right of revocation with respect to the
Guaranteed Obligations.
 
(f)           Each Guarantor hereby agrees that, between it and the Guaranteed
Parties, the obligations of the Borrower under the Guaranty Documents may be
declared to be forthwith (or may become automatically) due and payable as
provided in therein for purposes of this Section 2 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
becoming due and payable as against the Borrower) and that, in the event of such
declaration (or such obligation being deemed due and payable), such obligations
(whether or not due and payable by the Borrower) shall forthwith become due and
payable for purposes of this Section 2.
 
SECTION 3.  Acknowledgments, Waivers and Consents.  Each Guarantor acknowledges
that the obligations undertaken by it under this Guaranty Agreement involve the
guarantee of obligations of Persons other than such Guarantor and that such
obligations are absolute, irrevocable and unconditional under any and all
circumstances.  In full recognition and in furtherance of the foregoing, each
Guarantor agrees that:
 
(a)           Without affecting the enforceability or effectiveness of this
Guaranty Agreement in accordance with its terms, without affecting, limiting,
reducing, discharging or terminating the liability of any Guarantor or the
rights, remedies, powers and privileges of the Guaranteed Parties under this
Guaranty Agreement and without modifying the rights or obligations of the
Borrower under the Guaranty Documents, the Guaranteed Parties may, at any time
and from time to time and without notice or demand of any kind or nature
whatsoever:
 
(i)           amend, supplement, modify, extend, renew, waive, accelerate or
otherwise change the time for payment or performance of, or the terms of, all or
any part of the Guaranteed Obligations (including any increase or decrease in
the principal portion of, or rate or rates of interest on, all or any part of
the Guaranteed Obligations);
 
(ii)           amend, supplement, modify, extend, renew, waive or otherwise
change, or enter into or give, any Loan Document or any agreement, security
document, guarantee, approval, consent or other instrument with respect to all
or any part of the Guaranteed Obligations, any Guaranty Document or any such
other instrument or any term or provision of the foregoing;
 
(iii)           accept or enter into new or additional agreements, security
documents, guarantees (including letters of credit) or other instruments in
addition to, in exchange for or relative to any Guaranty Document, all or any
part of the Guaranteed Obligations or any collateral now or in the future
serving as security for the Guaranteed Obligations;
 

 
3

--------------------------------------------------------------------------------

 

(iv)           accept or receive (including from any other Guarantor or other
Person) partial payments or performance on the Guaranteed Obligations (whether
as a result of the exercise of any right, remedy, power or privilege or
otherwise);
 
(v)           accept, receive and hold any additional collateral for all or any
part of the Guaranteed Obligations (including from any other Guarantor or other
Person);
 
(vi)           release, reconvey, terminate, waive, abandon, allow to lapse or
expire, fail to perfect, subordinate, exchange, substitute, transfer, foreclose
upon or enforce any collateral, security documents or guarantees (including
letters of credit or the obligations of any other Guarantor or other Person) for
or relative to all or any part of the Guaranteed Obligations;
 
(vii)           apply any collateral or the proceeds of any collateral or
guarantee (including any letter of credit or the obligations of any other
Guarantor or other Person) to all or any part of the Guaranteed Obligations in
such manner and extent as any Guaranteed Party may in its discretion determine,
but not inconsistent with the Loan Documents;
 
(viii)           release any Person (including any other Guarantor or other
Person) from any personal liability with respect to all or any part of the
Guaranteed Obligations;
 
(ix)           settle, compromise, release, liquidate or enforce upon such terms
and in such manner as any Guaranteed Party may determine or as any Requirement
of Law may dictate all or any part of the Guaranteed Obligations or any
collateral on or guarantee of (including any letter of credit issued with
respect to) all or any part of the Guaranteed Obligations (including with any
other Guarantor or other Person);
 
(x)           consent to any merger or consolidation of, the sale of substantial
assets by, or other restructuring or termination of the existence of the
Borrower or any other Person (including any other Guarantor or other Person);
 
(xi)           proceed against the Borrower, such Guarantor, any other Guarantor
or any other Person (including any issuer of any letter of credit issued with
respect to) all or any part of the Guaranteed Obligations or any collateral
provided by any Person and exercise the rights, remedies, powers and privileges
of the Guaranteed Parties under the Guaranty Documents or otherwise in such
order and such manner as any Guaranteed Party may, in its discretion, determine,
without any necessity to proceed upon or against or exhaust any collateral,
right, remedy, power or privilege before proceeding to call upon or otherwise
enforce this Guaranty Agreement as to such Guarantor;
 
(xii)           foreclose upon any deed of trust, mortgage or other instrument
creating or granting Liens on any interest in real property by judicial or
nonjudicial sale or by deed in lieu of foreclosure, bid any amount or make no
bid in any foreclosure sale or make any other election of remedies with respect
to such Liens or exercise any right of set-off;
 
(xiii)           obtain the appointment of a receiver with respect to any
collateral for all or any part of the Guaranteed Obligations and apply the
proceeds of such receivership as any Guaranteed Party may in its discretion
determine (it being agreed that
 

 
4

--------------------------------------------------------------------------------

 

nothing in this clause (xiii) shall be deemed to make any Guaranteed Party a
party in possession in contemplation of law, except at its option);
 
(xiv)           amend, supplement, modify, alter or release the subordination of
any junior or subordinated indebtedness or any security thereof;
 
(xv)           enter into such other transactions or business dealings with the
Borrower, any Subsidiary or Affiliate of the Borrower or any other Guarantor or
other Person as any Guaranteed Party may desire; and
 
(xvi)           do all or any combination of the actions set forth in this
Section 3(a).
 
(b)           The enforceability and effectiveness of this Guaranty Agreement
and the liability of each Guarantor, and the rights, remedies, powers and
privileges of the Guaranteed Parties, under this Guaranty Agreement shall not be
affected, limited, reduced, discharged or terminated, and such Guarantor hereby
expressly waives to the fullest extent not prohibited by any Requirement of Law
any defense now or in the future arising (other than that the Guaranteed
Obligations have been paid in full in cash), by reason of:
 
(i)           the illegality, invalidity or unenforceability of all or any part
of the Guaranteed Obligations, any Guaranty Document or any agreement, security
document, guarantee or other instrument relative to all or any part of the
Guaranteed Obligations;
 
(ii)           any disability or other defense with respect to all or any part
of the Guaranteed Obligations of the Borrower, or any other Guarantor or other
Person (including any issuer of any letters of credit), including the effect of
any statute of limitations that may bar the enforcement of all or any part of
the Guaranteed Obligations or the obligations of any such other Guarantor or
other Person;
 
(iii)           the illegality, invalidity or unenforceability of any security
or guarantee (including any letter of credit) for all or any part of the
Guaranteed Obligations or the lack of perfection or continuing perfection or
failure of the priority of any Lien on any collateral for all or any part of the
Guaranteed Obligations;
 
(iv)           the cessation, for any cause whatsoever, of the liability of the
Borrower or any other Guarantor or other Person (other than, subject to
Section 4, by reason of the full payment and performance of all Guaranteed
Obligations);
 
(v)           any failure of any Guaranteed Party to marshal assets in favor of
the Borrower or any other Person (including any other Guarantor), to exhaust any
collateral for all or any part of the Guaranteed Obligations, to pursue or
exhaust any right, remedy, power or privilege it may have against the Borrower,
any other Guarantor  or any other Person or to take any action whatsoever to
mitigate or reduce such Guarantor’s liability under this Guaranty Agreement, no
Guaranteed Party being under any obligation to take any such action
notwithstanding the fact that all or any part of the Guaranteed Obligations may
be due and payable and that the Borrower or any other Guarantor may be in
default of its obligations under any Guaranty Document;
 

 
5

--------------------------------------------------------------------------------

 

(vi)           any failure of any Guaranteed Party to give notice of sale or
other disposition of any collateral (including any notice of any judicial or
nonjudicial foreclosure or sale of any interest in real property serving as
collateral for all or any part of the Guaranteed Obligations) for all or any
part of the Guaranteed Obligations to the Borrower, Guarantor or any other
Person or any defect in, or any failure by Guarantor or any other Person to
receive, any notice that may be given in connection with any sale or disposition
of any collateral;
 
(vii)           any failure of any Guaranteed Party to comply with any
Requirement of Law in connection with the sale or other disposition of any
collateral for all or any part of the Guaranteed Obligations;
 
(viii)           any judicial or nonjudicial foreclosure or sale of, or other
election of remedies with respect to, any interest in real property or other
collateral serving as security for all or any part of the Guaranteed
Obligations, even though such foreclosure, sale or election of remedies may
impair the subrogation rights of Guarantor or may preclude such Guarantor from
obtaining reimbursement, contribution, indemnification or other recovery from
the Borrower, any other guarantor or any other Person and even though the
Borrower may not, as a result of such foreclosure, sale or election of remedies,
be liable for any deficiency;
 
(ix)           any act or omission of any Guaranteed Party or any other Person
that directly or indirectly results in or aids the discharge or release of the
Borrower or any other guarantor of all or any part of the Guaranteed Obligations
or any security or guarantee for all or any part of the Guaranteed Obligations
by operation of law or otherwise;
 
(x)           any Requirement of Law which provides that the obligation of a
surety or guarantor must neither be larger in amount nor in other respects more
burdensome than that of the principal or which reduces a surety’s or guarantor’s
obligation in proportion to the principal obligation;
 
(xi)           the possibility that the obligations of the Borrower to
Guaranteed Parties may at any time and from time to time exceed the aggregate
liability of such Guarantor under this Guaranty Agreement;
 
(xii)           any counterclaim, set-off or other claim which the Borrower or
any other guarantor has or alleges to have with respect to all or any part of
the Guaranteed Obligations;
 
(xiii)           any failure of any Guaranteed Party to file or enforce a claim
in any bankruptcy or other proceeding with respect to any Person;
 
(xiv)           the election by any Guaranteed Party in any bankruptcy
proceeding of any Person, of the application or nonapplication of
Section 1111(b)(2) of Title 11 of the United States Code (the “Bankruptcy
Code”);
 
(xv)           any extension of credit or the grant of any Lien under Section
364 of the Bankruptcy Code;
 

 
6

--------------------------------------------------------------------------------

 

(xvi)           any use of cash collateral under Section 363 of the Bankruptcy
Code;
 
(xvii)           any agreement or stipulation with respect to the provision of
adequate protection in any bankruptcy proceeding of any Person;
 
(xviii)           the avoidance of any Lien in favor of any Guaranteed Party for
any reason;
 
(xix)           any change in the limited liability company existence, structure
or ownership of the Borrower or the bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against the Borrower, any Guarantor or any other Person,
including any discharge of, or bar or stay against collecting, all or any part
of the Guaranteed Obligations (or any interest on all or any part of the
Guaranteed Obligations) in or as a result of any such proceeding;
 
(xx)           any failure by any Guaranteed Party to enforce the subordination
of any junior or subordinated indebtedness or any security thereof; or
 
(xxi)           any action taken by any Guaranteed Party, whether similar or
dissimilar to any of the foregoing, that is authorized by this Section 3 or
otherwise in this Guaranty Agreement or by any other provision of any Guaranty
Document or any omission to take any such action.
 
SECTION 4.  Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances.  Each Guarantor’s obligations hereunder shall remain in full
force and effect until all amounts payable by the Borrower under the Guaranty
Documents shall have been indefeasibly paid in full in cash (other than
contingent indemnity obligations to the extent no claim has been asserted).  The
obligations of each Guarantor under this Guaranty Agreement shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of the Borrower, any other guarantor or any other Person or any
other application of funds (including the proceeds of any collateral for all or
any part of the Guaranteed Obligations) in respect of all or any part of the
Guaranteed Obligations is rescinded or must be otherwise restored by any
Guaranteed Party, whether as a result of any proceedings in bankruptcy,
reorganization or otherwise and each Guarantor agrees that it will jointly and
severally indemnify each Guaranteed Party on demand for all costs and expenses
(including fees and expenses of counsel) incurred by such Guaranteed Party in
connection with such rescission or restoration.
 
SECTION 5.  Waiver by Guarantor.  Each Guarantor hereby waives (a) any right of
redemption with respect to any collateral after the sale thereof (except as
shall be required by any Requirement of Law that cannot be waived), and all
rights, if any, of marshalling of collateral or security for the Guaranteed
Obligations and (b) any right (except as shall be required by any Requirement of
Law that cannot be waived) to require any Guaranteed Party to (i) proceed
against the Borrower, any other Guarantor or any other Person, (ii) proceed
against or exhaust any other collateral or security for any of the Guaranteed
Obligations or (iii) pursue any remedy in any Guaranteed Party’s power
whatsoever.  If, notwithstanding the intent of the parties that
 

 
7

--------------------------------------------------------------------------------

 

the terms of this Guaranty Agreement shall control in any and all circumstances,
any of the foregoing waivers or consents are determined to be unenforceable
under any Requirement of Law, such waivers and consents shall be effective to
the maximum extent not prohibited by any Requirement of Law.  Each Guarantor
hereby waives any defense based on or arising out of any defense of the
Borrower, any other Guarantor or any other Person other than indefeasible
payment in full in cash of the Obligations, including any defense based on or
arising out of the disability of the Borrower, any other Guarantor or any other
Person, or the enforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Guarantor other than indefeasible payment in full in cash of the
Obligations.  Each Guaranteed Party may exercise any right or remedy it may have
against the Borrower, any other Guarantor or any other Person, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder (except to the extent the Obligations have been indefeasibly paid in
full in cash.  Each Guarantor waives all rights and defenses arising out of an
election of remedies by a Guaranteed Party, even though that election of
remedies, such as nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed such Guarantor’s rights of subrogation and
reimbursement against the Borrower.
 
SECTION 6.  Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by the Borrower under the Guaranty Documents is stayed upon
the insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of the Guaranty Documents
nonetheless shall be payable by each Guarantor hereunder forthwith on demand by
the Administrative Agent.
 
SECTION 7.  Set-Off.  In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without prior notice to any
Guarantor, any such notice being expressly waived by each Guarantor to the
extent permitted by applicable law, upon any amount being due and unpaid by any
Guarantor to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of such Guarantor.  Each Lender
agrees promptly to notify the relelvant Guarantor and the Administrative Agent
of any such set-off and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such set-off and
application or give any Guarantor any cause of action or right to damages or any
other remedy against such Lender, any other Lender or the Administrative Agent.
 
SECTION 8.  Representations, Warranties and Covenants of the Guarantors.
 
(a)           As of the date hereof, the date any Guarantor becomes a party
hereto, and as of the date of each Borrowing and each issuance of a Letter of
Credit, each Guarantor represents and warrants that each of the representations
and warranties applicable to it under the Credit Agreement are true and correct
in all respects as if made by such Guarantor.
 
(b)           Each Guarantor agrees to comply with and be bound by each of the
covenants, agreements and conditions in the Credit Agreement applicable to it as
if such Guarantor were a party to the Credit Agreement.
 

 
8

--------------------------------------------------------------------------------

 

SECTION 9.  Subrogation.  Each Guarantor hereby agrees that, until the
indefeasible payment in full in cash of all Guaranteed Obligations, it shall not
exercise any right or remedy arising by reason of any performance by it of its
guarantee in Section 2, whether by subrogation, reimbursement, contribution or
otherwise, against the Borrower or any other guarantor of any of the Guaranteed
Obligations
 
SECTION 10.  Notices.  All notices and other communications hereunder to any
party hereto shall be given or made in the manner provided in the Credit
Agreement to such party at its address set forth therein, or in the case of any
Guarantor, in care of the Borrower at its address set forth therein, or in the
case of any party hereto, to such other address as such party may have provided
by notice to the other parties hereto
 
SECTION 11.  No Waivers.  No failure or delay by any Guaranteed Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies provided in the Guaranty Documents shall be
cumulative and not exclusive of any rights or remedies provided by any
Requirement of Law.
 
SECTION 12.  Successors and Assigns.  This Guaranty Agreement shall be binding
upon each Guarantor and its successors and assigns.  No Guarantor may assign or
transfer its rights or obligations under this Guaranty Agreement without the
prior consent of the Administrative Agent.  Any attempted assignment or transfer
in violation of this Section 12 shall be null and void.
 
SECTION 13.  Expenses, Etc.  Each Guarantor agrees to pay or to reimburse the
Guaranteed Parties for all costs and expenses (including fees and expenses of
counsel) that may be incurred by any Guaranteed Party in any effort to enforce
any of the obligations of the Guarantors under this Guaranty Agreement, whether
or not any lawsuit is filed, including all such costs and expenses (and
attorneys’ fees and expenses) incurred by the Guaranteed Parties in any
bankruptcy, reorganization, workout or similar proceeding.
 
SECTION 14.  Amendments, Etc.  No amendment, modification, supplement,
extension, termination or waiver of any provision of this Guaranty Agreement may
in any event be effective unless signed by the Guarantors and the Administrative
Agent with the written approval or upon the instructions of the required number
of Lenders or the relevant affected Secured Hedging Counterparty as set forth in
Section 10.1 of the Credit Agreement.
 
SECTION 15.  Survival.  All representations and warranties made in this Guaranty
Agreement or in any certificate or other document delivered pursuant to or in
connection with this Guaranty Agreement shall survive the execution and delivery
of this Guaranty Agreement or such certificate or other document (as the case
may be) or any deemed repetition of any such representation or warranty.
 
SECTION 16. Entire Agreement.  The Guaranty Agreement constitutes the entire
agreement of the parties and supersede all prior agreements and understandings
relating to the subject matter hereof.
 

 
9

--------------------------------------------------------------------------------

 

SECTION 17.  Severability.  Any provision of this Guaranty Agreement being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of this Guaranty Agreement or any part of such provision in any other
jurisdiction.
 
SECTION 18.  Captions.  The table of contents, captions and section headings
appearing in this Guaranty Agreement are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Guaranty Agreement.
 
SECTION 19.  Counterparts.  This Guaranty Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties to this Guaranty Agreement may execute
this Guaranty Agreement by signing any such counterpart.
 
SECTION 20.  Governing Law.  This Guaranty Agreement shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.
 
SECTION 21.  Consent to Jurisdiction.  Each of the parties to this Guaranty
Agreement irrevocably submits to the non-exclusive jurisdiction of the courts of
the State of New York and the courts of the United States of America located in
the State of New York and agrees that any legal action, suit or proceeding
arising out of or relating to the Guaranty Agreement may be brought against such
party in any such courts.  Final judgment against any party in any such action,
suit or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment, a certified or exemplified copy of which
shall be conclusive evidence of the judgment, or in any other manner provided by
any Requirement of Law.  Nothing in this Section 21 shall affect the right of
any party to commence legal proceedings or otherwise sue any other party in any
other appropriate jurisdiction, or concurrently in more than one jurisdiction,
or to serve process, pleadings and other papers upon any other party in any
manner authorized by any Requirement of Law of any such jurisdiction.  Each of
the parties to this Guaranty Agreement agrees that process served either
personally or by registered mail shall, to the extent permitted by any
Requirement of Law, constitute adequate service of process in any such
suit.  Each of the parties to this Guaranty Agreement irrevocably waives to the
fullest extent permitted by any Requirement of Law: (a) any objection which it
may have now or in the future to the laying of the venue of any such action,
suit or proceeding in any court referred to in the first sentence above; (b) any
claim that any such action, suit or proceeding has been brought in an
inconvenient forum; (c) its right of removal of any matter commenced by any
other party in the courts of the State of New York to any court of the United
States of America; (d) any immunity which it or its assets may have in respect
of its obligations under any Guaranty Document from any suit, execution,
attachment (whether provisional or final, in aid of execution, before judgment
or otherwise) or other legal process; and (e) any right it may have to require
the moving party in any suit, action or proceeding brought in any of the courts
referred to above arising out of or in connection with the Guaranty Agreement to
post security for the costs of any party or to post a bond or to take similar
action.
 
SECTION 22.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN
 

 
10

--------------------------------------------------------------------------------

 

CONNECTION WITH THE GUARANTY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREUNDER (WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AGREEMENT BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 22.
 
SECTION 23.  Additional Guarantors.  If, pursuant to the terms and conditions of
the Credit Agreement, the Borrower shall be required to cause any Subsidiary
that is not a Guarantor to become a Guarantor hereunder, such Subsidiary shall
execute and deliver to the Administrative Agent a supplement to this Guaranty
Agreement in the form of Annex I and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Guarantor
party hereto.
 
 [SIGNATURE PAGES FOLLOW]
 

 
11

--------------------------------------------------------------------------------

 
 
 
EXECUTION VERSION

 
IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty Agreement
to be duly executed by its authorized officer as of the day and year first above
written.
 



 
GUARANTORS:
 
HOLLYWOOD SOFTWARE, INC.
 
 
By:
 /s/ Gary S. Loffredo   
Name:
   
Title:
         
 
ADM CINEMA CORPORATION
 
 
By:
 /s/ Gary S. Loffredo   
Name:
   
Title:
         
 
VISTACHIARA PRODUCTIONS, INC.
 
 
By:
 /s/ Gary S. Loffredo  
Name:
   
Title:
         
 
VISTACHIARA ENTERTAINMENT, INC.
 
 
By:
 /s/ Gary S. Loffredo  
Name:
   
Title:
         
 
CINEDIGM ENTERTAINMENT CORP.
 
 
By:
 /s/ Gary S. Loffredo  
Name:
   
Title:
         
 
CINEDIGM ENTERTAINMENT HOLDINGS, LLC
 
 
By:
 /s/ Gary S. Loffredo  
Name:
   
Title:
       

 
 

Signature Page to Guaranty Agreement


 
 

--------------------------------------------------------------------------------

 



 
 
GVE NEWCO, LLC
 
 
By:
 /s/ Gary S. Loffredo  
Name:
   
Title:
             


 
 

Signature Page to Guaranty Agreement


 
 

--------------------------------------------------------------------------------

 
 
 



 
ADMINISTRATIVE AGENT:
 
SOCIÉTÉ GÉNÉRALE
 
 
By:
 /s/ Richard D. Knowlton   
Name:
  Richard D. Knowlton  
Title:
  Managing Director      


 
 
 
                                                                   

Signature Page to Guaranty Agreement


 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION



ANNEX I
TO
GUARANTY AGREEMENT
 
FORM OF SUPPLEMENT TO GUARANTY AGREEMENT
 
THIS SUPPLEMENT NO. ___, dated as of [_____________] (this “Supplement”), to the
Guaranty Agreement (as defined below), by [__________], a [__________] (the “New
Guarantor”) in favor of SOCIÉTÉ GÉNÉRALE, as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”) for the benefit of the
Lenders (as defined below).
 
WHEREAS, CINEDIGM CORP., a Delaware corporation (the “Borrower”) has entered
into that certain Credit Agreement, dated as of October 17, 2013 (the “Credit
Agreement”), by and among the Borrower, the lenders thereunder from time to time
(collectively, the “Lenders”), the Administrative Agent and Société Générale, as
Collateral Agent (in such capacity, the “Collateral Agent”), pursuant to which
the Lenders have agreed to extend the senior secured credit facilities to the
Borrower for the purposes, and on the terms and subject to the conditions, set
forth in the Credit Agreement;
 
WHEREAS, certain subsidiaries of the Borrower have entered into that certain
Guaranty Agreement, dated as of October 17, 2013 (as the same from time to time
hereafter may be amended, modified, supplemented or restated, the “Guaranty
Agreement”), by and among the Guarantors party thereto, and each of the other
entities which becomes a party thereto pursuant to Section 23 thereof, and the
Administrative Agent for the benefit of the Guaranteed Parties in order to
induce the Lenders, the Collateral Agent and the Administrative Agent to enter
into the Credit Agreement (terms used but not otherwise defined herein have the
meaning set forth in the Guaranty Agreement directly or by reference to the
Credit Agreement);
 
WHEREAS, the New Guarantor is executing this Supplement in accordance with the
requirements of the Credit Agreement; and
 
Accordingly, the New Guarantor agrees as follows:
 
1.           The New Guarantor by its signature below becomes a Guarantor under
the Guaranty Agreement with the same force and effect as if originally named
therein as a Guarantor and the New Guarantor hereby agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as a Guarantor
thereunder.  Each reference to a “Guarantor” in the Guaranty Agreement shall be
deemed to include the New Guarantor.  The Guaranty Agreement is hereby
incorporated herein by reference.  This Supplement is a Loan Document.
 
2.           The New Guarantor represents and warrants to the Guaranteed Parties
that representations and warranties contained in Section 8 of the Guaranty
Agreement (made directly or by incorporation) are true and correct as of the
date hereof with respect to such New Guarantor.
 
3.           This Supplement may be executed in two or more counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one
 
 
 

 
Annex I to Guaranty Agreement


 
 

--------------------------------------------------------------------------------

 

instrument.  This Supplement shall become effective as to any New Guarantor when
the Administrative Agent shall have received a counterpart of this Supplement
executed by such New Guarantor.
 
4.           Except as expressly supplemented hereby, the Guaranty Agreement
shall remain in full force and effect.
 
5.           This Supplement shall be governed by, and construed in accordance
with, the law of the State of New York.
 
6.           If at any time any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
[SIGNATURE PAGES FOLLOW]
 
 
 
 

Annex I to Guaranty Agreement


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Guarantor has duly executed this Supplement as of
the day and year first above written.
 
 



 
[NEW GUARANTOR]
 
 
 
 
By:
   
Name:
   
Title:
       



ACCEPTED:
 
SOCIÉTÉ GÉNÉRALE,
as Administrative Agent
 
 
By:
 
Name:
 
Title:
     


 
 
 
 
Annex I to Guaranty Agreement

